Mr. President of the General Assembly,
Ladies and Gentlemen, Heads of State and Government and Heads of Delegation,
Mr. Secretary-General of the United Nations,
At the start of my remarks, on behalf of His Excellency Mr. Macky SALL, President of the Senegalese Republic and People, I would like to extend my warm congratulations to the Republic of Turkey, for the decision to elect Ambassador Volkan BOZKIR to lead the work of the 75th Session of the General Assembly of the United Nations.
He has Senegal’s support and cooperation and I wish him every success in his august duties in the service of the Member States.
I also thank his predecessor, Professor Tijjani MUHAMMAD-BANDE, for his outstanding work in a most difficult context, marked by an unprecedented health crisis of Covid-19.
To the Secretary-General, Mr. Antonio Guterres, I reiterate Senegal’s support for his continued efforts to reform the United Nations system, as the bedrock of more inclusive multilateralism.
Excellencies, Ladies and Gentlemen,
Although we had planned to mark the seventy-fifth anniversary of the UN in grandiose fashion, we find ourselves in a virtual environment, physically separated from one another because of the pandemic.
To paraphrase President Macky Sail, the infinitesimally small got the better of us. It is an unprecedented even in the Organization’s 75-year existence!
Accordingly, the theme chosen, entitled “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”, could not be more timely, as it calls on us to take a clearer look at our shared challenges.
Even more so than a progress report, the commemoration of the anniversary provides a meaningful opportunity to critically examine the Organization’s 75-year history, including its achievements, as well as its limitations, which hinder achieving current objectives.
With that in mind, I will address three major topics. First, I will speak about the imperative of finding a collective and united response to the global health emergency brought about by the COVID-19 pandemic.
Secondly, given the uncertainty of the situation, I will discuss the need for the United Nations, whose mission is universal, to remain focused on its major priorities through its three main pillars of peace and security, sustainable development — in particular the climate emergency — and the promotion and protection of human rights.
Lastly, I am going to share some lessons learned from Senegal’s experience as a developing country, particularly in the context of its pandemic response strategy.
Excellencies, Ladies and Gentlemen,
The year 2020 will undoubtedly be remembered as a dark time, indelibly marked by the pandemic, whose devastating effects on every aspect of our lives have demonstrated — as if there were any need by now to demonstrate — our collective vulnerability.
At this time, I pay tribute to the memory of the hundreds of thousands of COVID-19 victims and wish the millions of patients sick with the disease a speedy recovery.
Let us commend all actors who have taken up against this collective threat, in particular the health-care personnel, to whom I express my admiration and firm support.
To the international organizations, in particular the World Health Organization, which is responsible for coordinating the global response to this threat, I reiterate Senegal’s support.
Accordingly, my delegation calls for the effective implementation of the resolution adopted by consensus by the seventy-third World Health Assembly, particularly with a view to ensuring rapid, affordable, safe and quality access to essential health-care services and technologies, such as diagnostic tests, medicines and vaccines.
We firmly believe that any potential vaccine or treatment developed in the fight against COVID-19 should be considered a global public good and made available to all countries.
In addition, we must work together to ensure the availability of and access to essential health-care services, in particular quality primary care, which is key to achieving the 2030 Agenda for Sustainable Development, especially Sustainable Development Goal 3.
Excellencies, Ladies and Gentlemen,
The devastating impact of the crisis on our economies is indisputable! The collapse of economic growth and consequent dearth of sources of foreign exchange and shock to commodity prices, well as the decline in exports, investments and migrant remittances, have put the world economy in an crisis situation the likes of which have not been seen since the 1930s.
Although it had initiated sustained growth dynamics, Africa, like the rest of the world, is suffering the full impact of the far-reaching crisis.
Therefore, in order to ensure a proper recovery of our economies and ensure global sociopolitical stability, we will need to further focus on international solidarity and cooperation.
That is why His Excellency Mr. Macky Sail has called for the cancellation of public debt and the restructuring of private debt, as well as on developed countries to honour their commitments to official development assistance.
I would like to take this opportunity to commend the efforts made by the members of the G-20, the World Bank and the International Monetary Fund in support of the Debt Service Suspension Initiative.
What Africa truly requires is not a debt moratorium, but rather debt cancellation in order to foster economic and social resilience, as well as build effective health-care systems.
In that regard, the Secretary-General’s call for a large-scale multilateral response to marshal financial resources of at least 10 per cent of the world’s GDP deserves our full support, as it shows us the way to effectively address global challenges.
Excellencies, Ladies and Gentlemen,
During its 75-years existence, the United Nations — the quintessential symbol of multilateralism — has made great strides in promoting international peace and security, mutual understanding among peoples, sustainable development and respect for human dignity.
This is evidenced by the many peace operations throughout the world, decolonization and the implementation of the 2030 Agenda, as well as the support and assistance that the UN provides to all people in need in the world, regardless of their origins or background.
Undeniably, the Organization has contributed greatly to the realization of our shared goal of bringing about a world free from the scourge of war, poverty and exclusion.
We stand in need today of reinvigorated multilateralism and a reformed and effective universal Organization, as collective answers to our existential questions, so that no one is left behind.
Together, we can face the multiple challenges of terrorism, violent extremism, armed conflict, financing for development, illicit financial flows, migration, poverty, exclusion, public health and climate change.
In that regard, it is legitimate to ask why Africa remains the only continent that does not have a permanent seat on the Security Council, which devotes a large part of its agenda to the continent?
By hosting the ministerial meeting of the African Union Committee of Ten Heads of State and Government, entrusted with representing Africa’s voice on the reform of the Security Council, Senegal reaffirmed its commitment to the issue which, more than a moral imperative, is a way to revive the founding spirit of the Charter and its ideals.
Admittedly, Africa continues to face political and security challenges, which hinder sustainable development efforts.
In the Sahel, for example, terrorism and violent extremism have found fertile ground, with their resultant death toll, destruction of infrastructure and looting, thereby maintaining an environment of fear. All of that is against the backdrop of political and institutional instability, poverty, exclusion, porous borders and illiteracy, among others.
That state of affairs, however, should not obscure the other Africa, which is entrepreneurial, innovates, invents, succeeds and is admirably dealing with the COVID-19 pandemic in the face of the most alarmist forecasts.
The youth of the continent — 60 per cent of the population is under 24 years of age — and its immense natural resources and vitality all represent tremendous potential in terms of economic and social transformation. The time has therefore come to seriously look at Africa in this light.
As President Macky Sail recently recalled
“For a world economy that is running out of steam, building Africa represents
a source of opportunities and investments”.
Therefore, the decade of action to deliver the Sustainable Development Goals, which we have just launched, is a fresh opportunity for us to work towards a revitalized post-COVID-19 recovery and the full implementation of 2030 Agenda.
Furthermore, in implementing the Declaration on the commemoration of the seventy-fifth anniversary of the United Nations, which Senegal fully endorses, we must renew our commitment to the agenda for UN reform in order to restore multilateralism to its rightful place with the United Nations at its centre.
Excellencies, Ladies and Gentlemen,
The determination with which we are combating the COVID-19 pandemic must also inspire us to fight effectively against climate change and safeguard biodiversity.
Indeed, there is no need to recall that climate change is having a devastating effect on populations, particularly in that it increases poverty, rural exodus, social exclusion and intercommunal tensions over natural resources.
For example, like several countries in the Sahel region, Senegal recently recorded the equivalent of a month’s amount of rain in one day, which upended the lives of thousands of people.
If we want to avoid the apocalypse for future generations, we have no alternative but to implement the United Nations Framework Convention on Climate Change and the Paris Agreement. In particular, developed countries must honour their financial commitments, including the Green Climate Fund.
Equally of concern is the challenge concerning the loss of biodiversity. As His Excellency Mr. Macky Sail noted,
“The loss of biodiversity is a global emergency that is of concern to all of us
[as part of the same ecosystem]”.
Excellencies, Ladies and Gentlemen,
In order to address the COVID-19 pandemic, Senegal has launched the Economic and Social Resiliency Programme with funding in the amount of 1,000 billion CFA francs, or $1.6 billion.
Supported through the financing of partners and donors, the Programme has made it possible to meet emergency and material health-care needs, assist households and the diaspora population, support the private sector, including through tax incentives, and ensure an adequate supply of fuel.
The Programme, which incorporates the SDGs, prioritizes health and pharmaceutical sovereignty, the resilience of populations and macroeconomic and financial stability.
Within that framework, on the instructions of the Head of State, the Government has launched a 500 billion CFA franc investment plan for the period from 2020 to 2024 to ensure the health-care system’s resiliency and sustainability.
As a result of those efforts, Senegal was ranked second in the Global Response Index with regard to its response to the pandemic.
In that regard, the 2019-2023 Adjusted and Accelerated Priority Action Plan of the Plan for an Emerging Senegal Plan has been revised upwards from $4,098 to $14,712 billion, contributing to a sum of more than $26 billion in total investments.
The crucial issue of climate change has been prioritized within that framework, particularly through the implementation of the Green Emerging Senegal Plan.
In that regard, an investment programme is dedicating 50 billion CFA francs, or approximately $90 million, to the sustainable reforestation of the national territory, the establishment of a national forest research institute and the Senegalese Forest Protection Agency in order to strengthen current policies in that area.
Concerning foreign policy, in remaining faithful to its principles under the leadership of its Head of State, Senegal continues to advocate good neighbourliness, regional integration, the promotion of peace and human rights, and international cooperation and solidarity.
Accordingly, I renew my country’s continued commitment to a definitive return to peace and stability in Mali.
That is the entire motivation behind the efforts of His Excellency President Macky Sail, particularly within the framework of ECOWAS, with a view to supporting Malian stakeholders to come together in the best interests of Mali for the benefit of Malians and our entire subregion.
Senegal is pursuing those efforts within MINUSMA — a valuable contribution illustrating my country’s commitment to peacekeeping, with a view to promoting peace, security and stability throughout the world.
It is that same faith in human solidarity and justice that is driving Senegal in its role as Chair of the Committee on the Exercise of the Inalienable Rights of the Palestinian People.
In that regard, we urge the international community to step up efforts to realize the right of the Palestinian people to an independent and viable State, with East Jerusalem as its capital, coexisting in peace and security with the State of Israel, with both living within secure and internationally recognized borders.
Excellencies, Ladies and Gentlemen,
I would be remiss if I failed to mention that the future we want continues to depend on lessons learned, particularly those relating to the health crisis. Despite our resilience, the pandemic has called into question doing business as usual, forcing us to break with past practices.
As we are all in the same boat facing the same vulnerabilities, Senegal is convinced that there is no alternative to working collectively and in solidarity.
Therefore, the sustainable development that we aspire to for ourselves and future generations must be centred on our shared humanity in harmony with the laws of nature.
That is what underpins the new world order advocated by President Macky Sail. It is an order based on justice, the rule of law and fair and equitable governance in full cooperation, solidarity and mutual respect — that is to say inclusive multilateralism, which will be quintessential^ embodied by a reformed and effective United Nations.
I thank you for your kind attention.